This opinion is subject to administrative correction before final disposition.




                              Before
               STEPHENS, COGLEY, and DEERWESTER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Kirk A. KOSTRZEWSKI
              First Lieutenant (O-2), U.S. Marine Corps
                             Appellant

                             No. 202100332

                        _________________________

                           Decided: 28 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Nicolas S. Henry

 Sentence adjudged 17 August 2021 by a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for nine months, forfeiture of all pay and allowances, and a
 dismissal.

                           For Appellant:
          Lieutenant Commander W. Scott Stoebner, JAGC, USN
               United States v. Kostrzewski, NMCCA No. 202100332
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2